

115 HR 4207 IH: Small and Seasonal Business Relief Act
U.S. House of Representatives
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4207IN THE HOUSE OF REPRESENTATIVESNovember 1, 2017Mr. Bergman (for himself and Mr. Keating) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to reinstate the returning worker exemption for H–2B
			 visas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small and Seasonal Business Relief Act. 2.Returning worker exemption (a)In generalSection 214(g)(9)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(9)(A)) is amended to read as follows:
				
					(9)
						(A)
 (i)Subject to subparagraphs (B) and (C), an alien who has already been counted toward the numerical limitation of paragraph (1)(B) during fiscal year 2016 or 2017 shall not again be counted toward such limitation during fiscal year 2018. Such an alien shall be considered a returning worker.
 (ii)Subject to subparagraphs (B) and (C), an alien who has already been counted toward the numerical limitation of paragraph (1)(B) during fiscal year 2018 or 2019 shall not again be counted toward such limitation during the next fiscal year. Such an alien shall be considered a returning worker..
 (b)Effective dateThe amendment made by subsection (a) shall take effect as if enacted on October 1, 2017. 